DETAILED ACTION
Regarding Claims 3-5, 7-8, 15, 18. Cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 9-14, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gum et al., US-PGPUB 2015/0247917 (hereinafter Gum)

          Regarding Claim 1. Gum discloses calibrating output of an absolute atmospheric pressure sensor of an electronic device (Abstract), comprising:

determining, at a processor of the electronic device, that a location of the electronic device is at a known absolute altitude and outdoors (Figs. 3A-3B, 301, 301’)

receiving, at the processor, a measured pressure from the absolute atmospheric pressure sensor (Paragraph [0066])

calculating, at the processor, a difference between the measured pressure and a reference pressure, the reference pressure determined by adjusting a mean sea level pressure based on the known absolute altitude relative to mean sea level at the location Paragraph [0039], mean sea level; Paragraphs [0064]-[0074], particularly Eqn. 3)

storing the difference, in a memory of the electronic device (Paragraph [0106], memory, obviously the difference is stored in the memory so that it can later be used for calibration), and applying the difference to the output of the absolute atmospheric pressure sensor (Paragraph [0075], applying the difference for calibration)

wherein determination that the electronic device is at the known absolute altitude and outdoors occurs without user input (Paragraph [0047], determine altitude without user command or interaction),

wherein the known absolute altitude is ground level and determining that the location of the electronic device is at ground level and outdoors (Paragraph [0037], ground level and outdoor; Fig. 3A, 301, Fig. 3B, 301’), comprises receiving, at a processor of the electronic device, motion sensor data of the electronic device indicative of a selected type of motion of the user for a threshold period of time (Paragraph [0035]; various motions, including walking, riding in a car, etc, for an adequate period of time; Paragraphs [0041]-[0043], does not change more than threshold over a period of time; Paragraph [0113], various motion sensors) and receiving, at a GNSS sub-system of the electronic device in communication with the processor, GNSS signals, and determining that a Signal-to-Noise ratio (SNR) of the GNSS signals is above a threshold for the threshold period of time, such that both the motion sensor data indicative of the selected (Paragraphs [0044]-[0045], steady signal over time and signal strength strong enough; one or more wireless signals acquired from one or more transmitting device, which includes one or more satellite positioning signals; Paragraph [0077], strong GNSS/SPS signal may allow determination or confirmation or indications that a mobile device is indeed at ground level; Paragraph [0085], determine ground level based in part on the strength of GNSS signal. Gun utilizes both the motion and altitude information, as well as the strength of the GNSS signals to determine and confirm the ground level. Thus, when the mobile device is determined to be at a discernable altitude level for a period of time from a given qualifying motion, strong enough GNSS signal would confirm the discernable altitude level during the said period of time. Additionally, the limitation of GNSS SNR above a threshold is merely directed to an acceptable level of GNSS signal that depends on the designer’s choice and criteria, whereas the strong GNSS signal obviously would be acceptable level of GNSS SNR to be used in the calibration process.)  (Note that the limitation proceeding “such as” are not given any patentable weight, since it is an intended language and the proceeding limitations also do not further limit to what has already been recited prior to “such as”)

          Regarding Claim 2. Gum discloses determining that the location of the electronic device is at the known absolute altitude and outdoors (Figs. 3A-3B, 302, 302’, Paragraphs [0037]-[0038]; [0040]-[0045], various qualifying motions; [0085]), in response to communication with a beacon of a proximity network, the beacon being Paragraph [0009]; Paragraph [0033]; Paragraph [0045]; Paragraph [0054])

          Regarding Claim 6.  Gum discloses the first criterion is GNSS output indicating a speed of travel of the electronic device (Paragraph [0037], GNSS signal used for an indication of speed)

          Regarding Claim 7. Gum discloses the second criterion is a Signal-to-Noise ratio (SNR) of GNSS signals received at the electronic device above a threshold (Paragraph [0044]-[0045], steady signal over time and signal strong enough or above some threshold) 

          Regarding Claim 9.  Gum discloses the selected type of motion is walking or running of a user transporting the electronic device (Paragraph [0042])

          Regarding Claims 10-12. Although Gum does not explicitly disclose the (Claim 10: threshold period of time is between two minutes and thirty minutes, (Claim 11: the threshold period of time is approximately 5 minutes, (Claim 12: the threshold is approximately 34 dB), it would have been obvious to designate said time and dB level, absent criticality, depending on the user preference and design criteria. 

          Regarding Claim 13. Gum discloses non-transitory computer-readable medium having computer-readable code stored thereon, the computer-readable code executable (Paragraphs [0118]; [0124]; [0126])

          Regarding Claim 14. Gum discloses an electronic device (Fig. 1), comprising:

an absolute atmospheric pressure sensor for generating output indicative of an absolute altitude of the electronic device (Fig. 1, 117); and

a processor in communication with a motion sensor and a GNSS sub-system (Paragraph [0037], GNSS) to determine that a location of the electronic device is at a known absolute altitude and outdoors (Fig. 1; Figs. 3A-3B, 301, 301’), the processor: receiving a measured pressure from the absolute atmospheric pressure sensor (Paragraph [0066]), calculating a difference between the measured pressure and a reference pressure (Paragraph [0039]; Paragraphs [0064]-[0074], particularly Eqn. 3), storing the difference in the memory of the electronic device in communication with the processor Paragraph [0106], memory, obviously the difference is stored in the memory so that it can later be used for calibration), and applying the difference to the output of the absolute atmospheric pressure sensor, the reference pressure determined by adjusting a mean sea level pressure based on the known absolute altitude relative to mean sea level at the location of the electronic device (Paragraph [0039], mean sea level; Paragraphs [0064]-[0075])

Paragraph [0037], ground level and outdoor), comprises receiving, at a processor of the electronic device, motion sensor data of the electronic device indicative of a selected type of motion of the user for a threshold period of time (Paragraph [0035], various motions, including walking, riding in a car, etc, for an adequate period of time; Paragraphs [0041]-[0043], does not change more than threshold over a period of time; Paragraph [0113], various motion sensors) and receiving, at a GNSS sub-system of the electronic device in communication with the processor, GNSS signals, and determining that a Signal-to-Noise ratio (SNR) of the GNSS signals is above a threshold for the threshold period of time, such that both the motion sensor data indicative of the selected type of motion and the GNSS signals having the SNR above the threshold are received for a period of time that meets the threshold period of time (Paragraphs [0044]-[0045], steady signal over time and signal strength strong enough; one or more wireless signals acquired from one or more transmitting device, which includes one or more satellite positioning signals; Paragraph [0077], strong GNSS/SPS signal may allow determination or confirmation or indications that a mobile device is indeed at ground level; Paragraph [0085], determine ground level based in part on the strength of GNSS signal. Gun utilizes both the motion and altitude information, as well as the strength of the GNSS signals to determine and confirm the ground level. Thus, when the mobile device is determined to be at a discernable altitude level for a period of time from a given qualifying motion, strong enough GNSS signal would confirm the discernable altitude level during the said period of time. Additionally, the limitation of GNSS SNR above a threshold is merely directed to )  (Note that the limitation proceeding “such as” are not given any patentable weight, since it is an intended language and the proceeding limitations also do not further limit to what has already been recited prior to “such as”)

          Regarding Claim 16. Gum discloses the selected type of motion comprising walking or running of a user transporting the electronic device (Paragraph [0035]; Paragraph [0041]-[0042], trajectory threshold based on walking, running, riding)

          Regarding Claim 17. Gum discloses the location of the electronic device is determined to be at ground level and outdoors based on the GNSS output indicating a speed of travel of the electronic device (Paragraph [0037], GNSS signal used for an indication of speed)

          Regarding Claims 19-20. Although Gum does not explicitly disclose (Claim 19: the threshold period of time is approximately 5 minutes, (Claim 20: the threshold is approximately 34 dB), it would have been obvious to designate said time and dB level, absent criticality, depending on the user preference and design criteria.

Response to Arguments
Applicant's arguments filed 03/05/2021 have been fully considered but they are not persuasive. 
Applicant argues that the threshold period of time is a threshold period which the measured barometric pressure does not change, and is not a threshold period during which a selected type of motion is detected and during which the GNSS signal to noise ratio is above a threshold value.
          In Response, the Examiner respectfully disagrees. Gum discloses detecting motion using sensors (Paragraph [0113]), which includes detecting certain type of motion to be located at a discernable altitude level for an adequate period of time (Paragraph [0035]). In other words, the adequate period of time is the time when the discernable altitude is realized as well as the detection of motion occurring in said period of time. Furthermore, Gum discloses also using the strong enough (or strong) GNSS signal to determine or confirm the ground level (Paragraph [0077]; [0080]), which would be occurring during the said period of time. Finally, the limitation of GNSS SNR above a threshold is merely directed to an acceptable level of GNSS signal that depends on the designer’s choice and criteria, whereas the strong GNSS signal obviously would be acceptable level of GNSS SNR to be used in the calibration process.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922.  The examiner can normally be reached on 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HYUN D PARK/Primary Examiner, Art Unit 2865